Citation Nr: 0519056	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-14 951	)	DATE
	)
MERGED APPEAL	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for scoliosis of the 
spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The RO, in pertinent part, 
denied service connection for scoliosis of the spine.  The 
veteran has also appealed a July 2003 rating decision, which 
denied service connection for tinnitus and awarded service 
connection for hearing loss with a noncompensable evaluation 
effective November 2002.

The Board notes that the November 2002 rating decision also 
denied claims of entitlement to service connection for the 
following disorders: PTSD; major depressive disorder; 
rheumatoid arthritis, to include as due to herbicide 
exposure; diverticulitis, to include as due to herbicide 
exposure; muscle, nerve and joint damage, to include as due 
to herbicide exposure; kidney and bladder problems, to 
include as due to herbicide exposure; rashes, to include as 
due to herbicide exposure; an immune system disorder; back 
problems; polyps; blood transfusions; larynx mass; a nodule 
of the right lower lobe; bursitis; and tendonitis.  The 
veteran filed a notice of disagreement in November 2002.  A 
statement of the case was issued in March 2004.  Service 
connection for PTSD was awarded in a March 2004 rating 
decision.  In addition to the issues noted on the cover page 
of this decision, the veteran indicated on his VA Form 9 that 
he was appealing claims for service connection for muscle, 
nerve and joint damage, kidney and bladder problems, rashes, 
an immune system disorder, back problems, bursitis, and 
tendonitis.  However, the veteran withdrew these claims in 
November 2004.  As such, all that remains in appellate status 
is what appears on the cover page of this decision.

The veteran presented testimony before the Board in November 
2004.  The transcript has been obtained and associated with 
the claims folder.

The claim of entitlement to an initial compensable rating for 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran was exposed to loud noise from small arms 
fire and rocket and mortar attacks during his active duty 
service.  Tinnitus is associated with the veteran's noise-
induced hearing loss.

3.  There is no evidence of aggravation of a pre-existing 
scoliosis of the spine during the veteran's period of active 
duty service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service. 38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Scoliosis of the spine was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In August 
2001, VA issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  In the decision 
below, the Board has granted the veteran's claim for service 
connection for tinnitus, and therefore the benefits sought on 
appeal have been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See Mayfield v. Nicholson, No. 02-1077, slip op. at 15 (U.S. 
Vet. App. April 14, 2005); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

With regard to the claim for scoliosis of the spine, the 
Board notes that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO did provide the 
veteran with notice of the VCAA in May 2001, prior to the 
initial decision on the claim in November 2002.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, the veteran has been 
advised of the type of evidence needed to demonstrate 
entitlement to the benefit sought with the November 2002 and 
July 2003 rating decisions, the March 2004 statements of the 
case (SOC), and the March 2001 letter as well as in an 
additional letter sent during the appeal period in June 2003.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b).  The 
June 2003 letter clearly indicated what type of evidence was 
necessary to establish service connection for scoliosis.  The 
letter specifically explained the respective rights and 
responsibilities under the VCAA and asked him to provide VA 
with any evidence or information he had pertinent to his 
appeal.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  

The claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claim.  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  The June 2003 notice specifically requested the 
veteran to submit any evidence he had regarding the matter at 
issue.  

With regard to the duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, service medical 
and personnel records, private medical records, reports of VA 
examination, and the transcript from the veteran's November 
2004 have been associated with the claims folder.  While the 
veteran indicated at the November 2004 hearing that he sought 
treatment within one year of his discharge from service with 
regard to his back, he testified that the records were no 
longer available.  There is no indication that there is any 
other probative evidence available that has not been obtained 
concerning the issues on appeal.  The veteran was clearly 
advised as to which portion of evidence was to be provided by 
him and which portion was to be provided by VA.  The 
requirements of the VCAA have been satisfied, and there is no 
additional evidence that needs to be provided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

A VA examination is not necessary in the instant case.  
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claims.  Id.  The Board finds that 
there will be no prejudice to the appellant if the Board 
decides his appeal at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim of entitlement to scoliosis 
and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).  Following adequate VCAA 
notice, the veteran has been afforded proper VA process.  
Subsequent to the VCAA notice, the veteran was provided with 
SOCs.  These SOCs considered the recently submitted evidence 
and readjudicated the claims.  The veteran was provided with 
the reasoning behind the decision to continue the denial of 
service connection for scoliosis.  

Criteria For Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish direct 
service connection for a disorder, there must be (1) medical 
evidence of the current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

Service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en 
banc).  Where a service-connected disability aggravates a non 
service-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation. Id.  

Service connection may also be established for disability 
resulting from aggravation in line of duty in the active 
military, naval, or air service of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. 
§ 1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

I.  Tinnitus

The veteran contends that he developed tinnitus as a result 
of active military service.  Specifically, he asserts that he 
was exposed to loud noise from small arms fire and rocket and 
mortar attacks.  In a July 2003 rating decision, service 
connection was awarded for hearing loss.  The award was based 
in pertinent part on the veteran's service medical records, 
which showed hearing loss at the time of his discharge from 
service, and a March 2003 report of VA examination.

The March 2003 VA examiner noted that the claims file was not 
reviewed.  During the examination, the veteran reported 
hearing loss since exposure to mortar fire in 1969.  He 
further complained of an intermittent, roaring ear noise in 
the left ear.  He indicated that it began soon after leaving 
the military, and he related it to the 1969 mortar noise 
exposure.  He informed the examiner that the roaring occurred 
every day, usually at least once, and lasted two to three 
minutes.  He also reported civilian occupational noise 
exposure including factory and construction work.  The 
examiner rendered a diagnosis of mild to severe sensorineural 
hearing loss at differing frequencies.  

In May 2003, the RO sent the claims file to the same VA 
examiner for review and requested that the examiner render an 
opinion on the likelihood that tinnitus was related to 
service.  The examiner noted that, while there was a high 
frequency sensorineural hearing loss bilaterally at 
separation from the military, there was no record of 
complaint of tinnitus and the veteran had never sought 
medical attention for tinnitus.  The examiner stated, "In my 
opinion, it is less likely that the veteran's tinnitus is 
associated with his military service."  The examiner 
provided no explanation for his conclusion, and he did not 
state what factor or factors the veteran's tinnitus was more 
likely due to than either the noise exposure in service or 
the service-connected hearing loss. 

At the hearing before the Board in November 2004, the veteran 
testified that he first noticed tinnitus after he came home 
from service.  He stated that he drove a 5-ton truck and 
hauled fuel all over the Central Highlands in Vietnam.  He 
further testified that he was exposed to loud noise from 
small arms fire and rocket and mortar attacks.  He indicated 
that he was not given any ear protection on active duty.  The 
veteran acknowledged that he was exposed to noise from chain 
saws post-service; however, he testified that he wore ear 
protection.  In March 2004, the RO received a reply from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) which verified that the veteran was 
exposed to mortar and rocket fire while stationed in Cam Ranh 
Bay Air Base in late July and early August 1969. 

The Board finds the veteran's testimony to be credible, as 
well as  the statements he made to the VA examiner about the 
onset and manifestation of tinnitus.  In this regard, the 
Board notes that tinnitus may be a buzzing, ringing, 
whistling, hissing, or, as in this veteran's case, roaring, 
and that "an associated hearing loss is usually present" 
with tinnitus.  See The Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  The fact that the 
veteran has had hearing loss since service, therefore, lends 
further credibility to his testimony that he has had tinnitus 
since that time as well.  Concerning this, the Board notes 
that tinnitus may occur as a symptom of nearly all ear 
disorders including sensorineural or noise-inducted hearing 
loss.  Id.  Although the VA examiner noted that there were no 
complaints of tinnitus in service and that the veteran did 
not seek treatment for it after service, the Board notes that 
the veteran has never claimed that tinnitus began in service, 
but rather that it began shortly after his discharge when he 
returned home, and, with regard to treatment for it, he 
indicated his belief that there was not "anything [he] could 
do about it."  See Board Hearing Transcript, page 7.  

Based on the veteran's sworn testimony, the service medical 
records showing hearing loss in service, findings of noise 
exposure upon VA examination in March 2003, verification of 
the veteran's exposure to rocket and mortar attack by 
USASCRUR, and the provisions from The Merck Manual noted 
above, the Board concludes that the evidence for and against 
the claim for service connection for tinnitus is at least in 
approximate balance.  In other words, the Board finds, based 
on this record, that tinnitus is as likely the result of 
noise exposure in service or as likely a symptom or result of 
the veteran's service-connected noise-induced hearing loss as 
it is the result of some other factor or factors.  In 
weighing this positive evidence which bodes in favor of 
service connection for tinnitus against the statement of the 
VA examiner in May 2003, the Board will resolve the benefit 
of the doubt in favor of the veteran in this case as the law 
requires and grant service connection for tinnitus.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.310(a).

II.  Scoliosis of the Spine

The veteran claims that he is entitled to service connection 
for scoliosis of the spine.  
Specifically, the veteran contends that his scoliosis pre-
existed service and was aggravated by bouncing from the fuel 
truck he drove in service.  

Service medical records reveal that scoliosis was noted upon 
the October 1966 enlistment examination in this case, and 
therefore, the presumption of sound condition does not apply 
with regard to this disorder or defect.  38 U.S.C.A. §§ 1111, 
1132 (West 2002).  Accordingly, the Board concludes that 
scoliosis of the spine existed prior to service.  

The next question is whether there was an increase in the 
scoliosis or in a back disability resulting from the 
scoliosis during service.  If so, the presumption of 
aggravation arises.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  If the disability underwent no increase in 
severity during service, aggravation may not be conceded.  
38 C.F.R. § 3.306(b).  

In this case, there is no evidence of record indicating that 
the scoliosis worsened in service.  The veteran's service 
medical records are devoid of any complaints or treatment of 
the veteran's back, to include complaints or treatment for 
scoliosis, during his active duty service.  On a Report of 
Medical History, dated in September 1969, which was part of 
his separation examination, the veteran indicated that he did 
not have back trouble of any kind.  On examination, clinical 
evaluation of the spine was normal.

In support of his claim, the veteran provided a copy of an 
August 2004 magnetic resonance imaging (MRI) at his November 
2004 hearing with a waiver of his right to have the RO 
consider this evidence before the Board's consideration of it 
on appeal.  The MRI of the lumbar spine showed spondylolisis 
with Grade 1 spondylolisthesis at L5-S1 and a mild concentric 
disc bulge at L4-5 and L5-S1.  There is no evidence of 
scoliosis on this report, and there is no evidence in the 
file indicating any relationship between scoliosis noted at 
entrance to service in 1966 and the findings on the MRI 
nearly forty years later.  The claims folder is otherwise 
devoid of any treatment referable to the veteran's back, to 
include scoliosis, after his discharge from service in 1969.  
Based on this evidence, the Board concludes that the 
presumption of aggravation in service does not attach in this 
case, as there is no evidence of any increase in the 
scoliosis or of any disability resulting from scoliosis 
during service.  Accordingly, aggravation of scoliosis may 
not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Although the veteran asserts that his preexisting scoliosis 
underwent a permanent, rather than temporary, worsening in 
service due to bouncing and jarring of his back while 
operating a fuel truck, there is no medical evidence of any 
such worsening of scoliosis in this case, and the veteran's 
assertions may not be considered competent evidence on this 
matter.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A VA examination is not necessary in order to render a 
determination on the merits of the veteran's claim.  
38 U.S.C.A. § 5103A(d).  VA shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before VA, (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability, (2) indicates 
that the disability may be associated with the claimant's 
active military, naval, or air services, and (3) does not 
contain sufficient medical evidence to make a decision on the 
claim.  Id.  As noted above, there is no evidence of any low 
back disorder during the veteran's service other than the 
notation of scoliosis at entrance.  Moreover, there is no 
indication that spondylolisis with Grade 1 spondylolisthesis 
at L5-S1 and a mild concentric disc bulge at L4-5 and L5-S1 
may be associated with the veteran's service, to include the 
preexisting scoliosis.  

For the reasons noted above, the Board concludes that 
scoliosis of the spine preexisted active service and was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for scoliosis of the spine 
is denied.




REMAND

Reason for remand:  The veteran put VA on notice of the 
existence of evidence which is relevant to whether a 
"staged" compensable rating for his service-connected 
hearing loss is warranted under the holding in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The veteran has appealed the initial assignment by the RO of 
a noncompensable disability rating for his service-connected 
hearing loss.  In such cases, the rule articulated in 
Francisco v. Brown--that the present level of the veteran's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings--does not 
apply.  Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Instead, where a veteran appeals 
the initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  As was 
explained to the veteran at the November 2004 Board hearing, 
determining ratings for hearing loss involve a mechanical 
application of the rating schedule to the numeric 
designations rendered from audiometric evaluations.  
38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992); see Hearing Transcript, page 13. 

However, in cases involving initial ratings, if later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  In this case, the veteran 
put VA on notice at his hearing that he had further 
audiometric testing done by VA in July or August 2004 and he 
also indicated that he felt that his hearing may have become 
worse since the May 2003 VA examination on which his initial 
rating was based.  Accordingly, the Board concludes that, 
under these particular circumstances, remand is required to 
obtain the July or August 2004 VA audiometric report to see 
if a "staged" rating is warranted in this case.
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, who 
have tested his hearing since May 2003.  
He should be requested to complete and 
return the appropriate release forms for 
any private testing done so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  A copy of the July 
or August 2004 VA audiological evaluation 
referred to at the November 2004 Board 
hearing must be obtained. 

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records, to include negative 
responses, should be clearly documented 
in the veteran's claims folder.

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  
4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial compensable evaluation for 
hearing loss.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until the VBA AMC 
notifies him.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


